PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lantiq Deutschland GmbH
Application No. 16/003,349
Filed: 8 Jun 2018
For: OPTICAL NETWORK POWER CONSUMPTION MITIGATION

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed June 20, 2022, requesting revival of the above-identified application.
 
The petition under 37 CFR 1.137(a) is GRANTED.

The application data sheet (“ADS”) submitted with the application papers on June 8, 2018 lists three joint inventors, Armin Ptizer, Anthony Sanders, and Christain Jenkner, and an applicant, Lantiq Deutschland GbmH. On November 13, 2019, the Office mailed a Notice of Allowance. 
On December 12, 2019, three substitute statements for the three joint inventors were filed. Marc Asperas, the corporate patent counsel for Lantiq Deutschland GmbH, executed the three substitute statements. On January 30, 2020, applicant paid a $1000 issue fee and submitted an executed Part B- Fee Transmittal.  On February 18, 2020, the Office mailed a Corrected Notice of Allowance and a Letter Withdrawing the Notice of Allowance and Fees Due on February 18, 2020. The Letter Withdrawing the Notice of Allowance and Fees Due states the application is being withdrawn from issue because an inventor’s oath/declaration, executed by or with respect to each inventor, in compliance with 35 U.S.C. 115 and 37 CFR 1.63 or 1.64 have not been submitted. On May 7, 2020, applicant submitted an executed Part B – Fee(s) Transmittal and paid another $1000 issue fee.  The Office mailed a Notice of Abandonment on June 19, 2020, stating that the application was abandoned due to applicant’s failure to timely file the inventor’s oath/declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).  

The three substitute statements for the three joint inventors executed by Marc Asperas, Corporate Patent Counsel for applicant Lantiq Deutschland GmbH that were filed on December 12, 2019 were not accepted. The ADS submitted on June 8, 2018 established the Applicant as Lantiq Deutschland GbmH. The substitute statements filed on December 12, 2019 were signed by an authorized representative for Lantiq Deutschland GmbH - not GbmH.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

A petition under 37 CFR 1.137(a), filed November 19, 2021, was dismissed on January 25, 2022 because applicant did not file, as a threshold matter, a petition to withdraw from issue. The Office received a petition under 37 CFR 1.137(a), a RCE, three substitute statements for the three joint inventors (originally filed December 12, 2019), a renewed petition to change the applicant, and an ADS on November 19, 2021. 37 CFR 1.312 prohibits amendments after the payment of an issue fee.  A petition to withdraw from issue was required, as well. Applicant was given two months (extendable under 37 CFR 1.136(a)) to file a renewed petition.

A first renewed petition under 37 CFR 1.137(a), filed March 25, 2022, was dismissed on April 18, 2022 for failure to submit proper substitute statements for the three inventors. The Office received a petition under 37 CFR 1.137(a), a RCE, three substitute statements for the three joint inventors (originally filed December 12, 2019), a petition to withdraw from issue, a renewed petition to change the applicant, and an ADS on March 25, 2022.The substitute statements of record were not accepted because Lantiq Deutschland GbmH was still the applicant of record. This is because the March 25, 2022 request to change applicant was not approved.  

The present second renewed petition under 37 CFR 1.137(a) was filed on June 20, 2022, along with a RCE, three substitute statements for the three joint inventors (originally filed December 12, 2019), a petition to withdraw from issue, a renewed petition to change the applicant, and an ADS.

The June 20, 2022 request to change the application has been granted. The applicant is now Lantiq Deutschland GmbH. Therefore, the three substitute statements for the three joint inventors executed by Marc Asperas, Corporate Patent Counsel for applicant Lantiq Deutschland GmbH filed June 20, 2022 are accepted.

Petitioner has satisfied the requirements of 37 CFR 1.137(a). (1) Applicant has filed a proper reply in the form of three substitute statements for the three joint inventors signed by an authorized representative of the applicant, Lantiq Deutschland GmbH. (2) Applicant has paid the $2100 petition fee. (3) Applicant has filed a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. (4) No terminal disclaimer and fee are required.

Therefore, the petition to revive is granted. Another Office of Petitions employee will address the petition to withdraw from issue,


Telephone inquiries regarding this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET